DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on August 10, 2022 has been entered.  No claim(s) has/have been canceled or added.  Therefore, claim(s) 19-23, 26-32, 34 and 36 continue to be pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-23, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al. (US 2012/0168206, hereinafter “Sekine”, previously cited) in view of  Yoda et al. (US 6,661,088, hereinafter “Yoda”, previously cited) and Zhou et al. (US 2019/0112445, hereinafter “Zhou”, previously cited) with Raymond (US 2009/0108437, hereinafter “Raymond”, previously cited) cited as an evidentiary reference showing that material made of carbon nanotubes incorporated into aluminum disclosed by Sekine has a thermal conductivity of at least 200 W/(m K).
Regarding claim 26, Sekine teaches in an annotated Fig. 46 (shown below) and related text an assembly comprising a substrate (1A, annotated Fig. 46 and ¶[0251]) and a carrier (1B, annotated Fig. 46 and ¶[0251]), wherein
 - the carrier (1B, annotated Fig. 46) comprises an electrically insulating base material (1B/1, annotated Fig. 46 and ¶¶[0087] and [0098]), electrically conductive through-connections (2B, annotated Fig. 46 and ¶¶[0212] and [0252]-[0253]) and a thermal connection element (3B, annotated Fig. 46 and ¶[0252]); 
- the through-connections and the thermal connection element are each completely surrounded by the base material in lateral directions (annotated Fig. 46);
- the thermal connection element and the through-connections completely penetrate the base material perpendicular to the main extension plane of the carrier (annotated Fig. 46); 
- the thermal connection element is formed with a material having a thermal conductivity of at least 200 W/(m K) (¶¶[0107]-[0118], where it is noted that according to Raymond thermal conductivity of a nanocomposite structure that includes carbon nanotubes incorporated into aluminum disclosed by Sekine is at least 200 W/(m K), ¶[0043]);
- the thermal connection element and the through-connections comprise different materials (¶¶[0094] and [0118]);
- a metallization (31B, annotated Fig. 46 and ¶[0252]) is arranged on a second main surface of the carrier in the region of the thermal connection element and in the region of the through-connections (annotated Fig. 46);
- the substrate (1A, annotated Fig. 46) is arranged on a side of the metallization facing away from the base material (annotated Fig. 46); 
- the substrate (1A, annotated Fig. 46) comprises at least one conductor track (i.e. part of layer 32A under metallization layer 31B corresponding to through-connections 2B, annotated Fig. 46 and ¶[0251]) and at least one heat sink (i.e. part of 32A under metallization layer 31B corresponding to columnar heat sinks 3B, annotated Fig. 46 and ¶¶[0225] and [0251]-[0252]); 
- the metallization (i.e. part of 31B under 2B, annotated Fig. 46 and ¶¶[0251]-[0252]), which is arranged in the region of the through-connections, is in direct contact with the at least one conductor track (annotated Fig. 46); and 
- the metallization (i.e. part of 31B under 3B, annotated Fig. 46 and ¶¶[0251]-[0252]), which is arranged in the region of the thermal connection element, is in direct contact with the at least one heat sink (annotated Fig. 46); and


[AltContent: ][AltContent: textbox (contact structure)][AltContent: textbox ((Annotated Figure))][AltContent: ][AltContent: textbox (conductor track)]
    PNG
    media_image1.png
    420
    686
    media_image1.png
    Greyscale


Sekine, however, does not explicitly teach that the through-connection comprise multiple layers and that the thermal connection elements comprises or consist of one of the following materials: aluminum nitride (AIN), polycrystalline or single crystal silicon carbide (SiC), a mixture with diamond powder in a matrix comprising copper, diamond or a mixture with carbon nanotubes (CNT) in a matrix comprising silver which has a thermal conductivity of at least 200 W/(m K)5.5
To begin with, Yoda, in a similar field of endeavor teaches in Fig 7B and related text through-connections that that comprise multiple layer (21 and 47, Fig. 7B and col. 6, ll. 57-67) in order to provide through-connections with improved characteristics (col. 6, ll. 53-60).
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use the though-connections comprising multiple layers as disclosed by Yoda in the assembly disclosed by Sekine in order to provide through-connections with improved characteristics.
Moreover, Zhou, in a similar field of endeavor, teaches that materials made from carbon nanotubes in an aluminum matrix, as disclosed by Sekine, and silver matrix, as claimed, are equivalent highly thermal conductive materials (¶¶[0004], [0114] and [0116]).  Therefore, because these two materials were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to substitute a thermal conductive material that includes carbon nanotubes in a matrix comprising silver for a thermal conductive material that includes carbon nanotubes in a matrix comprising aluminum.
Regarding claim 19 (26), the combined teaching of Sekine, Yoda and Zhou discloses wherein along the main extension plane of the carrier at least one through-connection per mm2 is arranged in the base material on average (Sekine, ¶[0087], i.e. since through-connections 2B disclosed by Sekine are arranged at a pitch of the order of µm there would be at least one through-connection per mm2).
Regarding claim 20 (19), the combined teaching of Sekine, Yoda and Zhou discloses wherein the through-connections comprise side surfaces which directly adjoin the base material, wherein the side surfaces of the through-connections at least partially do not extend perpendicular to the main extension plane of the carrier (Yoda, Fig. 7B).  
Regarding claim 21 (26), the combined teaching of Sekine, Yoda and Zhou discloses, wherein layers of the through-connections each have a maximum thickness of 60 µm (Yoda, col. 6, ll. 39-60).  
Regarding claim 22 (26), the combined teaching of Sekine, Yoda and Zhou discloses wherein a through-connection is step-shaped on its side surface, wherein a height of steps is 60 µm maximum (Yoda, col. 6, ll. 39-60).
Regarding claim 23 (26), the combined teaching of Sekine, Yoda and Zhou discloses a contact structure (Sekine, e.g. top portion of through-connections 2B, Fig. 46; alternatively, Sekine teaches that contact structures, such as, element-connecting portions (41, 42, Fig. 20 or 23, Fig. 28 and ¶¶[0158] and [0178]) can be provided on top of the through-connections in order to provide connections to terminals of the electronic components) formed on a first main surface of the carrier (annotated Fig. 46),
the contact structure are in direct mechanical contact with the through-connections (Sekine, 2B, annoted Fig. 46),
 the contact structure are formed with an electrically conductive material (Sekine, ¶¶[0022]-[0026], [0121] and [0180]).

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2007/0057364, hereinafter “Wang”) in view of  Yoda et al. (US 6,661,088, hereinafter “Yoda”, previously cited) and Hasegawa et al. (US 2008/0043444, hereinafter “Hasegawa”, cited on 6/12/2020 IDS).
Regarding claim 36, Wang teaches in an annotated Figs. 2A-2E (annotated Fig. 2A and Fig. 2D shown below) and related text an assembly comprising a substrate (209, Fig. 2A and ¶[0032]) and a carrier (214, 206 and 212, Fig. 2A and ¶[0032]), wherein
- the carrier (annotated Fig. 2A and Fig. 2D) comprises an electrically insulating base material (213, annotated Fig. 2A and Fig. 2D and ¶[0032]), electrically conductive through-connections (206, annotated Fig. 2A and Fig. 2D and ¶[0032]) and a thermal connection element (212, annotated Fig. 2A and Fig. 2D and ¶[0032]); 
- the through-connections and the thermal connection element are each completely surrounded by the base material in lateral directions (annotated Fig. 2A and Fig. 2D);
- the thermal connection element and the through-connections completely penetrate the base material perpendicular to the main extension plane of the carrier (Fig. 2D); 
- the thermal connection element is formed with a material having a thermal conductivity of at least 200 W/(m K) (¶[0024] and claim 7, where it is noted that Ag, Cu and Au disclosed by Wang have thermal conductivity of at least 200 W/(m K));
- a metallization (i.e. metal structure, annotated Fig. 2A and ¶[0252]) is arranged on a second main surface of the carrier in the region of the thermal connection element and in the region of the through-connections (annotated Fig. 2A and ¶¶[0032] and [0098]);
- the substrate (209, annotated Fig. 2A is arranged on a side of the metallization facing away from the base material (annotated Fig. 2A); 
- the substrate (209, annotated Fig. 462A comprises at least one conductor track (208, annotated Fig. 2A and ¶[0032]) and at least one heat sink (annotated Fig. 2A and ¶[0024]); 
- the metallization, which is arranged in the region of the through-connections (i.e. metallization under via 206, annotated Fig. 2A ¶[0032]), is in direct contact with the at least one conductor track (208, annotated Fig. 2A); and 
- the metallization, which is arranged in the region of the thermal connection element (i.e. metallization under via 212, annotated Fig. 2A and ¶[0032]), is in direct contact with the at least one heat sink (i.e. motherboard 209 which is disclosed as being a heatsink, annotated Fig. 2A); 
- on a side of the carrier (annotated Fig. 2A) facing away from the substrate (annotated Fig. 2A) electronic component (201, annoted Fig. 2A and ¶[0032]) is arranged on a contact structure (annoted Fig. 2A) which is formed with an electrically conductive materials (¶[0032]); and
- the contact structure is in direct mechanical contact with the thermal connection element (annotated Fig. 2A).
[AltContent: ][AltContent: textbox (metallization )][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox ((Annotated Figure))]
    PNG
    media_image2.png
    378
    564
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    203
    573
    media_image3.png
    Greyscale



	Wang, however, does not explicitly teach that the through-connection comprise multiple layers, that the thermal connection element and the through-connections comprise different materials and that multiple electronic components are arranged on the contact structure.
To begin with, Yoda, in a similar field of endeavor teaches in Fig 7B and related text through-connections that that comprise multiple layer (21 and 47, Fig. 7B and col. 6, ll. 57-67) in order to provide through-connections with improved characteristics (col. 6, ll. 53-60).
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use the though-connections comprising multiple layers as disclosed by Yoda in the assembly disclosed by Wang in order to provide through-connections with improved characteristics.
Moreover, Hasegawa, in a similar field of endeavor teaches that a thermal connection element (10, Fig. 1(a) and ¶[0039]) and through-connections (7, Fig. 1(a) and ¶[0075]) similar to those disclosed by Wang can be formed from different materials (¶¶[0039] and [0075]) in order to meet specific design requirements.
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to select different materials for thermal connection element and the through-connections from known materials in order to meet specific design requirements.
Lastly, while Wang teaches only a single electronic component being arranged on a contact structure, arranging multiple electronic components on the contact structure would have been within the capabilities of one of ordinary skill in the art since it has been held that mere duplication of parts involves only routine skill in the art (MPEP § 2144.04). 

Allowable Subject Matter
Claim(s) 27-32 and 34 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 27, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method for producing a carrier particularly characterized by the step of arranging (after step I) a substrate on a side of the metallization facing away from the base material, wherein the substrate comprises at least one conductor track and at least one heat sink wherein the metallization, which is arranged in the region of the through-connection, is brought into direct contact with the conductor track, and the metallization, which is arranged in the region of the thermal connection element, is brought into direct contact with the heat sink, as recited in claim 33 in combination with all other steps of the method for producing a carrier recited in the claim.  The closest prior art of record to Chang et al. (US 2012/0068218) and Oniki et al. (US 2005/0133698) fails to teach or suggest the above noted step in combination with all other method steps recited in the claim, and thus fails to teach all of the claim limitations. Claim(s) 28-32 and 34 which either directly or indirectly depend from claim 27 and which include all of the limitations of claim 27 are allowable for similar reasons.

Response to Arguments
Applicant’s arguments with respect to claim(s) 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        10/20/2022